Citation Nr: 1435937	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-45 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for service-connected posttraumatic stress disorder (PTSD) prior to December 1, 2013, to include a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

[Note that the issues of entitlement to service connection for hearing loss, bilateral knees, other acquired psychiatric disability, and a right foot disability are addressed under separate cover, as the Veteran has a separate representative for that appeal.]

REPRESENTATION

Appellant represented by:	Lawrence Wagner, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that rating decision, the RO, inter alia, granted service connection for PTSD and assigned an initial noncompensable rating effective from October 19, 2007.  

The Veteran's attorney representative in this appeal has limited representation to the PTSD claim.  As such, the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder, depressive disorder, and anxiety disorder are addressed under separate cover, with other claims on appeal.

During the pendency of the appeal, the RO severed service connection for PTSD effective from December 1, 2013.  See September 2013 RO rating decision.  As service connection for PTSD is no longer effective as of December 1, 2013, the appeal for an initial compensable rating for PTSD is limited to the period when service connection for PTSD was in effect, from October 19, 2007 to November 30, 2013.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  The issue of TDIU is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)  (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU must therefore be remanded pending resolution of the Veteran's claim for an increased rating for the service-connected PTSD prior to December 1, 2013.  On remand, the RO should provide the Veteran with notice concerning how to substantiate TDIU and request that he complete a TDIU claim form.

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable disability rating for PTSD.  He has submitted numerous statements and reports from several VA mental health care providers in support of his claim, which include statements that the Veteran is unemployable as a result of his psychiatric disorders, including PTSD.  The issue is whether he has nonservice-connected psychiatric disorders in addition to his PTSD that account for some or all of his symptoms.  

In a VA Form 9 and attached statement from the Veteran, received at the RO in October 2012, he specifically requested to appear for a personal hearing at the RO before a traveling Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a personal hearing.  Before scheduling the hearing, the RO should notify the Veteran of his option to participate in a video conference hearing in lieu of a personal hearing.

Accordingly, the case is REMANDED for the following action:

The RO should first notify the Veteran and his attorney of his option to appear for a video conference hearing in lieu of an in-person hearing before a Veterans Law Judge at the RO on the issue of entitlement to an initial compensable rating for service-connected posttraumatic stress disorder prior to December 1, 2013.  

Then, the RO should appropriately schedule the Veteran and his attorney for the hearing before a Veterans Law Judge, either at the RO or via video-conference per the Veteran's request.  The RO should notify the Veteran and his attorney of the date, time and place of the hearing, as well as the specific issue to be discussed (i.e., entitlement to an initial compensable rating for service-connected PTSD prior to December 1, 2013).  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



